Citation Nr: 1532971	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for spinal cord injury with quadriplegia, including neurogenic bowel and bladder, claimed to have been caused by anterior cervical discectomy and fusion surgery at VA on July 28, 2008, and/or a delay in immediate care pursuant to initial emergency room visit on August 16, 2008.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to February 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In September 2012, the Veteran withdrew his request for a hearing before the Board and he has not made another request for a hearing.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. §§ 20.702, 20.704(d) (2014). 

The claim was remanded by the Board in October 2014 for additional development.  Unfortunately, another remand is required and the case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted by the Veteran's representative in a June 2015 Brief, the VA treatment records associated thus far with this claim do not include the consent form signed by the Veteran prior to the initial VA surgery.  A July 15, 2008, VA treatment record indicates that the procedure and associated risks were discussed and that an informed consent form was signed by the Veteran.  While VA treatment records from that day indicate that a full consent document can be accessed through Vista imaging, the document is not of record and must be obtained on remand.
  
In addition, the record demonstrates that the Veteran was treated at a private facility on or about August 17, 2008, as a VA treatment record from that date indicates that the Veteran fell at the Roper ER that morning when being transferred from one gurney to another.  Records from this facility are important to this claim and VA has a responsibility to try to obtain them.  38 U.S.C.A. § 5103A(b).  

Moreover, the Board finds that a January 2015 VA opinion obtained pursuant to the October 2014 remand order is inadequate.  In the opinion a VA neurosurgeon stated that he could not comment on the reported "different bone graft" used at C4-5 because it was not mentioned in the operative reports or in any other document he could find.  The VA examiner stated that the fact that no specific type of graft tissue was found at the time of re-exploration of the cervical spine begs the question as to what material said graft was made of and why would it "disappear."  The examiner ultimately concluded that while the patient ended up with more disability than when he went to VA for the surgery, unexpected problems can always occur with any kind of spinal surgery and not all can be specifically predicted by all surgeons.

Contrary to the examiner's statement, the Board notes that a July 28, 2008, nurse intraoperative report in the VA treatment records documents the type, vendor, model, and lot/serial number of each item used in the surgery and the name of the nurse who verified the information.  Given the questions revolving around the grafts used, particularly at C4-5, the Board finds that a new opinion must be obtained which specifically considers the propriety of the type of bone graft used and whether what happened in this case, particularly to the bone graft at C4-5 and the resulting quadriplegia with bowel and bladder dysfunction was reasonably foreseeable.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the full consent document referenced in the July 15, 2008, VA treatment record as available in Vista imaging and associate it with virtual claims file.  

2.  With any necessary assistance from the Veteran, obtain all records of private treatment at the Roper ER, including in August 2008.  

3.  Then refer the claim back to the January 2015 VA neurosurgeon, if available, for clarification consistent with this remand.  If the same examiner is unavailable, obtain a new VA opinion from an equally qualified physician.  The examiner should review the claims file and note such review in the report or an addendum.  If the examiner finds that an additional examination of the Veteran is necessary to address the questions posed, such examination should be scheduled.  

The examiner is requested to consider the information in the July 28, 2008, nurse intraoperative report that identifies the type of bone graft used in the Veteran's initial anterior cervical discectomy and fusion surgery, and comment as to propriety of the type of graft used at C4-5.  

The examiner should then re-address the following questions:

a)  Did the June 28, 2008, anterior cervical discectomy and fusion surgery cause additional disability, either directly or through aggravation of any preexisting disorder(s)?  If so, identify any additional disability.  

b)  If additional disability was caused by the June 28, 2008 anterior cervical discectomy and fusion surgery and/or delay in immediate care pursuant to the initial emergency room visit on August 16, 2008, was such additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing surgery and furnishing treatment in June 2008 and/or August 2008?  

c)  If additional disability was caused by the June 28, 2008 anterior cervical discectomy and fusion surgery and/or delay in immediate care pursuant to the initial emergency room visit on August 16, 2008, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

d)  If additional disability was caused by the June 28, 2008, anterior cervical discectomy and fusion surgery and/or delay in immediate care pursuant to the initial emergency room visit on August 16, 2008, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?  

e)  If additional disability was caused by the June 28, 2008, anterior cervical discectomy and fusion surgery, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?

In rendering the requested opinions, the VA examiner must address and discuss the propriety of the bone graft used at C4-5 as identified in the July 28, 2008, nurse intraoperative report, and the July 29, 2008, post-operative report of cervical spine views and the significance, if any, of the use of that new type of bone plug or graft at C4-5 and what happened to that graft as found upon reexploration surgery.  

A robust rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

4.  After all requested and necessary development has been completed, readjudicate the issue on appeal and issue a supplemental statement of the case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




